Title: General Orders, 28 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 28th 1776
Parole Harrison.Counter-sign Lynch.


The commanding General at Roxbury, will as soon as possible, establish a detail of duty at that post, as similar to that in Yesterdays Orders, as the circumstances of his command will admit; which, when fix’d, is to be transmitted to the Commander in Chief, for his inspection and approbation.
The Brigadiers General to take especial care, that all the regiments belonging to their respective brigades know their Alarm posts, that they may instantly repair to them in case of alarm.
As the guards are most of them, increased, the Sentries are to be increased in proportion.
A Communication must be made, and kept up, between post and post; that the rounds and patroles may pass conveniently in the night.
As the roads are so extremely dirty, and the ground so unsettled, his Excellency orders the Guards, until further orders,

to be paraded in the same manner, and upon the same parade, as they were this morning.
